This is an action of assumpsit for goods sold and delivered. The plaintiffs are assignees of a firm, doing business in Boston, Mass., under the name' of The Newcastle Leather Company, and the defendant is a corporation engaged in the manufacture of shoes at Norridgewock, Me. Plea was the general issue.
At the conclusion of the evidence, the case was reported to the Law Court for its determination upon so much of the evidence as is legally admissible. Judgment for plaintiff for $1426.47, with Interest from the date of the writ.